Citation Nr: 1549081	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO. 11-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for right knee osteochondritis desiccans.

2. Entitlement to an initial rating in excess of 20 percent for limitation of extension of the right knee.

3. Entitlement to an increased rating in excess of 10 percent prior to October 29, 2012 and in excess of 20 percent thereafter for left knee chondromalacia.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected left and right knee disabilities, and, if so, whether the reopened claim should be granted.

4. Entitlement to service connection for an acquired psychiatric disorder other than depression, to include an adjustment disorder and a panic disorder, to include as secondary to service-connected left and right knee disabilities.

5. Entitlement to service connection for a low back disability, to include as secondary to service-connected left and right knee disabilities.

6. Entitlement to service connection for sleep apnea, to include as secondary to service-connected left and right knee disabilities.

7. Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of background, in February 2010, the RO denied increased ratings for the bilateral knee disabilities, and all of the claims for service connection. In February 2010, the RO granted an increased rating of 20 percent for the left knee disability, and a separate rating of 20 percent for limitation of extension of the right knee. As limitation of extension of the right knee is part of the Veteran's general claim for an increased rating, it has been added to the title page as an issue.

The Veteran initially filed a claim of service connection for depression and anxiety, which was denied in October 2002. In September 2009, the Veteran again filed a claim for service connection for depression, which was treated as a claim to reopen. While the Veteran's claims have only mentioned depression and anxiety, the Veteran has several competing psychiatric diagnoses, including an adjustment disorder and a panic disorder. The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As such, the Board finds that the Veteran's claim for service connection for depression should be expanded to include his other diagnoses. 

However, in this case service connection for depression has been previously denied by VA, and thus new and material evidence is required to reopen that claim. However, the rules governing the reopening of claims can only be applied to that disability, as the others have not been previously adjudicated. Id. at 5. Thus, the issues before the Board are a claim to reopen service connection for depression, and a claim of service connection for an acquired psychiatric disorder other than depression, to include an adjustment disorder and a panic disorder. The issues have been re-characterized as such on the title page.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Likewise, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). However, as discussed in more detailed below, the Veteran has withdrawn his increased rating claims. As such, the Board does not have appellate jurisdiction over those claims and therefore will not infer any claims for TDIU or SMC in conjunction with those claims.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, a low back disability, sleep apnea, and type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2002 rating decision denied service connection for depression. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the October 2002 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for depression.

3. In August 2015 correspondence, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for increased ratings for his left and right knee disabilities.


CONCLUSIONS OF LAW

1. The October 2002 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence sufficient to reopen the claim of service connection for depression has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).

3. The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claims for increased ratings for the Veteran's left and right knee disabilities. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of reopening herein, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The underlying service connection claim requires further development, and is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for depression in October 2002. The Veteran was notified of the decision, but did not submit a notice of disagreement or new and material evidence within the applicable one year appellate period. Therefore, the October 2002 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence of record in October 2002 consisted of the Veteran's service and VA treatment records, along with lay statements from the Veteran. The evidence failed to show an in-service event, injury or disease, or a causal link between the claimed depression and service. Evidence received since the rating decision includes additional VA treatment records, VA examination reports, private treatment records, lay statements from friends and family of the Veteran, the Veteran's August 2015 testimony, and further statements submitted by the Veteran. Of particular note are the lay statements from friends and family, which reflect on-going psychiatric symptoms since service and attributing the symptoms to the Veteran's medical discharge.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a causal link between the current disability and service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for depression is warranted. 

As the issue of entitlement to service connection for depression has been reopened, the Board finds that it is now appropriate to expand the claim to a claim of service connection for an acquired psychiatric disorder, to include depression, an adjustment disorder and a panic disorder. Clemons, 23 Vet. App. 1.

III. Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In this case, the Veteran stated during his August 2015 hearing and in separate August 2015 signed correspondence that he wished to withdraw his currently pending claims for increased ratings for left and right knee disabilities. As the Veteran has withdrawn the appeal with regard to the increased rating claims, the Board no longer has appellate jurisdiction and can take no further action on those matters. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

New and material evidence having been received, the claim for service connection for depression is reopened; the claim is granted to this extent only.

The appeal regarding the claim of entitlement to an increased rating in excess of 20 percent for right knee osteochondritis desiccans is dismissed.

The appeal regarding the claim of entitlement to an initial rating in excess of 20 percent for limitation of extension of the right knee is dismissed.

The appeal regarding the claim of entitlement to an increased rating in excess of 10 percent prior to October 29, 2012 and in excess of 20 percent thereafter for left knee chondromalacia is dismissed.


REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, VA provided a spine examination in December 2009 and a psychiatric examination in February 2013. Both examiners indicated that the Veteran's claimed low back disability and psychiatric disorder were not related to his bilateral knee disabilities. However, neither examiner addressed whether the Veteran's low back disability or psychiatric disorder was aggravated by his hypertension, and thus the opinion is inadequate. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Further, no opinion on direct service connection was provided by either examiner. The Board notes that the Veteran appears to have submitted a statement from a physician indicating that the psychiatric disorder is at least as likely as not related to service. However, no rationale was provided for this opinion, rendering it or no probative value and insufficient, on its own, to support a grant of service connection. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board must remand the claims so that opinions on direct and secondary service connection can be provided.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has current diagnoses of sleep apnea and type II diabetes mellitus, has stated that both disabilities were caused by weight gain due to his knee disabilities, and there is insufficient medical evidence of record to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Therefore, the Board must remand for a VA examination to determine the nature and etiology of the claimed sleep apnea and type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric condition, to include depression, adjustment disorder and panic disorder. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric condition, to include depression, adjustment disorder and panic disorder, was caused by the service-connected left or right knee disability?

b) If the left or right knee disability did not cause the psychiatric disorder, is it at least as likely as not (a fifty percent probability or greater) that the acquired psychiatric condition, to include depression, adjustment disorder and panic disorder, was aggravated (permanently worsened beyond its natural progression) by the left or right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the psychiatric disorder by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric condition, to include depression, adjustment disorder and panic disorder, is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to lay statements from the Veteran and his family and friends indicating psychiatric symptoms following the Veteran's medical discharge.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's low back disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the low back disability was caused by the service-connected left or right knee disability?

b) If the left or right knee disability did not cause the low back disability, is it at least as likely as not (a fifty percent probability or greater) that the low back disability was aggravated (permanently worsened beyond its natural progression) by the left or right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the low back disability by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a December 1982 service treatment records reflecting a back injury.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the sleep apnea was caused by the service-connected left or right knee disability?

b) If the left or right knee disability did not cause the sleep apnea, is it at least as likely as not (a fifty percent probability or greater) that the sleep apnea was aggravated (permanently worsened beyond its natural progression) by the left or right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the sleep apnea by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statements indicated he snored during service, and that his sleep apnea is due to weight gain resulting from his left and right knee disabilities.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's type II diabetes mellitus. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the diabetes was caused by the service-connected left or right knee disability?

b) If the left or right knee disability did not cause the diabetes, is it at least as likely as not (a fifty percent probability or greater) that the diabetes was aggravated (permanently worsened beyond its natural progression) by the left or right knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the diabetes by the service-connected disability.

c) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's diabetes is otherwise related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statements indicating that his type II diabetes mellitus was caused or worsened by weight gain attributed to his bilateral knee disabilities.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


